986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Lathen HINTON, Plaintiff-Appellant,v.M. A. TIDWELL, Deputy Warden, Greensville CorrectionalCenter, Defendant-Appellee.Frank Lathen HINTON, Plaintiff-Appellant,v.E. WRIGHT, Warden, Greensville Correctional Center,Defendant-Appellee.
Nos. 92-7234, 92-7235.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 25, 1993

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-92-644-2, CA-92-573-2)
Frank Lathen Hinton, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frank Lathen Hinton appeals from the district court's orders which dismissed without prejudice one 42 U.S.C. § 1983 (1988) action because Hinton failed to comply with a court order requesting information to process his application for in forma pauperis status (No. 927234) and another § 1983 action because he failed to pay an assessed partial filing fee (No. 92-7235).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hinton v. Tidwell, No. CA-92-644-2, and Hinton v. Wright, No. CA-92-5732 (E.D. Va.  Nov. 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 We grant leave to proceed in forma pauperis on appeal in No. 92-7234